 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDguards within the meaning of the Act.8Rather we find that theyare a classification similar to the "standby fireman," and theboiler engineer in plant 1,, who are recognized by the partiesas being part of the existing production and maintenance unit.As the watchmen-firemen are thus part of that unit, and as itdoes not appear that any issue is herein dispute other than thequestion of their status as guards,above discussed,we findthatno question exists concerning their representation. Weshall therefore dismiss the petition.[The Board dismissed the petition.8Trenton Foods,Inc.,101 NLRB 1769; Sunday School Publishing Board, National BaptistConvention,USA, Inc , 100 NLRB No 193; Wiley Mfg.Inc , 92 NLRB 40.HOMESTAKEMININGCOMPANYandUNITED STEEL-WORKERS OFAMERICA, C.I.O.,Petitioner.Case No.18-RC-1839.May 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Alan Bruce,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston, Murdock, andPeterson].Upon the entire record in this case, the Board finds"1.The Employeris engaged in commerce within the meaningof the Act.2.The labororganizations involvedclaimto representcertain employees of the Employer.2,3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer withinthemeaning of Section 9 (c)(1) and Section 2 (6) and(7) of theAct.4.The appropriate unit:The Petitioner seeks a unit consisting of all production andmaintenance employees in the Employer'sLead, South Dakota,operations,including the deadwood slime plant employees,and the Kirk power station employees,but excluding the em-ployees at the Spearfish sawmill, the three hydropower plants,the Hanna pumping plant,and the logging operations conducted1Therequest of the Employer for oral argument is denied inasmuch as the record andbriefs adequately and fully present the issues and positions of the parties.2At the hearing-United Brotherhood of Carpenters and Joiners of America,A.F L., waspermitted to intervene.105 NLRB No. 18 HOMESTAKE MINING COMPANY199by Golden Gate Timber Company, a wholly owned subsidiaryof the Employer. The Employer contends that the only appro-priate unit is one embracing not only the above employees,whom the Petitioner proposes to include,but also the em-ployees at the sawmill, hydropower plants, the pumping plant,and the logging operation. As its alternative position, thePetitioner agrees to the inclusion of the 'sawmill, hydropowerplants,and pumping plant'employees but not the loggingemployees. On the other hand, the Intervenor asserts thatthe sawmill employees constitute a separate appropriate unit,although it indicated at the hearing that it was also willing torepresent the logging employees.The Petitioner and the Em-ployer are also in dispute with respect to the inclusion ofcertain job classifications which are later discussed.4 Thereis no history of collective bargaining.The Employer,a California corporation,is the largest goldproducer in the United States, with mining shafts and plants atLead, South Dakota, and other facilities in surrounding areas.Its operations are divided into(a) the mine and metallurgicaldepartments,which are the main production departments,and (b) the electrical, mechanical, lumber and timber, supply,employment,construction,safety, hospital,and geological de-partments,which are the service departments.At Lead, themine department mines gold-bearing ore whichthemetallurgical department refines at the nearby cyanidesand plants.The ore is further processed at the deadwoodslime plant,some 3 miles away, where approximately 10 per-cent of the total gold produced is recovered.Power for all of the Employer's operations is furnished bytheKirk power station, a steampower plant operated by themechanical and electrical departments,and 3 hydropowerplants,operated by the electrical department. The Kirkpower station is located about 1 mile from the main plants.Hydropower plants Nos.1and 2 are located in SpearfishCanyon approximately 20 miles from the main plants and theEnglewood hydroplant, employing 1 man, is approximately 6miles away.The power generated by these plants flows intoone unified grid system at the Kirk power station and fromthere is dispatched to the various departments of the Com-pany.The mechanical department also operates the water-pumpingplants known as the Hanna pump station.This facility furnishesover 9 million gallons of water used each day in mining andiSo stated in the Petitioner's brief4The parties agreed by stipulation to include in the unit load dispatchers, the leadman inthe air motor repair shop, the master electrician, the carpenter crew boss, the chief mechanicat the sawmill, assayers and assistant assayers, the storekeeper in the mechanical depart-ment, compressor operators, the mine messenger, the warehouse clerks in the mechanicaland lumber and timber departments, senior and junior refiners, janitors, hoistmen, crowbarmen, and assistant foremen. They also agreed to exclude office clerical employees, telephoneoperators, pinsetters, bullion guards, guards, shift bosses, the foreman in the water depart-ment, the foreman in the carpenter department, the foreman in the uranium operation, andother supervisors as defined in the Act.291555 0 - 54 - 14 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDrefining the sold-bearing ore. In addition, it provides at asmall cost 2i million gallons of water to the nearby miningcommunity for daily domestic consumption.The lumber and timber department operates a sawmill atSpearfish, South Dakota, approximately 20 miles from Lead,which produces virtually all the lumber and timber requiredby theEmployer for its mining service operations.5GoldenGateTimber Company, a wholly owned subsidiary of theEmployer,supplies the sawmill with the logs for processing.These logging operations are conducted within a 30-mile areafrom the sawmill.Both the sawmill and logging operationsare supervised by the same department manager, who utilizesthe same office personnel in the discharge of th6se duties.The sawmill and logging employees work the same shift hours,are paid the same rates of pay, for comparable job classifi-cations, and interchange between the two locations.Approxi-mately one-half of the employees engaged in logging reside inSpearfish where the majority of sawmill employees live.The sawmilland logging operations,as well asthe hydro-power plants,the pumping station, and the production de-partments are serviced,in turn,.by thevarious service de-partments which perform, among other things, the necessarymechanical and electrical repair, maintenance,and constructionwork.In addition to the functional relationship of the Employer'sdifferent operations as demonstrated above,the record dis-closes that the Employer follows a centralized managementand administrative policy under the overall supervision of ageneralmanager.At themain officeatLead, allbusinessand labor relationspolicydecisions originate.Here, theaccounting department handles matters for all the departmentsincluding the Golden Gate Timber Company's logging opera-tions.A singlepayrollismaintained here for all the Em-ployer's and Golden Gate's employees. All hiring is done ata central employment office in Lead which assigns employeesthroughout the Employer's operations.Moreover,all employeesare subject to the same general working conditions,receiv-ing the same rates of pay for comparable job classifications,and sharing the same paid vacations, holidays,pensions,night-shift differentials,and hospital and medical benefits.Notwithstanding the foregoing,the Petitioner contends thatthe hydropower plant employees should be excluded from theunit because of their physical isolation from the other em-ployees,and becausetheyhave different conditions of em-ployment.However, it would include the Kirk power stationemployees who perform comparable functions to the hydro-power plant employees,because admittedly the Kirk powerstation is an integral part of the Employer'smining opera-5 In the course of processing timber to meet its needs, the Employer is required, underUnited States Forest Services regulations,to also process logs unsuited to its purposesThese products, as well as the byproducts resulting from the processing of mine timber,are sold commercially and represent about 50 percent of its lumber and timber production. HOMESTAKE MINING COMPANY201tions.As the hydropower plants are similarly integrated withthe Employer's operations, and as the hydropower employeesenjoy the same general conditions of employment, we shallinclude the hydropower plant employees in the unit.Although conceding that the Hanna pump station supplieswater necessary to the operation of the Employer's plant,the Petitioner contends, however, that these employees, fourin number, should be excluded on the ground that the pumpstation is an independent enterprise, selling water to thesurrounding communities. As the pumping station is an integralpart of the Employer's gold-producing operations, we shallinclude these employees.Finally, the Petitioner would exclude the employees at theSpearfish sawmill and at the Golden Gate's loggingoperationbecause of their physical distance from Lead, the commercialnature of their activity, the fact that the Intervenor is seekingto represent the sawmill employees, and the fact that theGolden Gate Timber Company is a separate corporate entity.However, as indicated above, the sawmill is an essential partof the Employer's operations, supplying all the required minetimber and lumber. As for Golden Gate, it is a wholly ownedsubsidiary of the Employer, whose activities are also in-tegratedwith the Employer's operations. And lastly, theIntervenor has failed to make a substantial showing of interestin either a sawmill or a sawmill and logging unit which theBoard has held is necessary to entitle a union intervening fora smaller unit in a representation case involving a largerunit.6 In these circumstances, we shall include the sawmill andlogging employees in the unit.7We now turn to the question of the inclusion of various jobclassifications in the unit. The Petitioner would exclude, andtheEmployer would include, tabulating machine mechanics,the warehouse clerk in the general office, the hospital janitor,and the janitresses in the mine office, personnel office,recreation office, and main office. The Petitioner contendsthat these employees have interests similar to those of theoffice clerical employees excluded from the unit.Tabulatingmachine mechanics repair and service officemachinery in the general office and are under the nominalsupervision of the chief accountant. Office janitresses areassigned to clean and care for different offices. They aresupervised by the respective department managers in chargeof these offices, except that the mine office departmentjanitress is more directly supervised by the mine departmenttimekeeper -accountant.The hospital janitor maintains andcleans the hospital and is supervised by the hospital director.We find that the nature of the work of the tabulating machinemechanics, the office janitresses, and the hospital janitor' is6Seaboard Machinery Corporation, 98 NLRB 537; Boeing Airplane Company, 86 NLRB 368.7In view of the above finding, the Employer's motion to dismiss the petition as settingforth an inappropriate unit is hereby denied'California Spray-Chemical Corp.. 86 NLRB 453; The Steel Products Engineering Company,76 NLRB 318. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat of maintenance which alliesthem more closely with produc-tion and maintenance employeesthan with officeemployees.Therefore,we shall includethem in the unit.The warehouse clerk in thegeneral office performs the samewarehouse duties of receiving and issuing stock and suppliesas the otherwarehouse clerks in the electrical and lumberand timberdepartments whom the parties agree to includein the unit. We shall therefore, contraryto the Petitioner'scontention,include thewarehouse clerk.Accordingly,we find the following unit appropriate for thepurposesof collectivebargainingwithin themeaning of Section9 (b) of the Act:All productionand maintenanceemployeesat the Employer'sLead, South Dakota,operations,including the employees atthe deadwoodslime plant,theKirkpower station,the Engle-wood hydropowerplant,the hydropowerplants Nos.1and 2,the Spearfish sawmill, the Golden Gate Timber Companyloggingoperation,load dispatchers,watchmen,the leadman in the airmotor repairshop, the master electrician,the carpenter crewboss, the chiefmechanic atthe sawmill,assayers and as-sistant assayers,the storekeeperin the mechanical department,compressor operators,the tabulatingmachine mechanics, themine messenger,warehouse clerks,senior and junior refiners,janitors,office janitresses,hoistmen, crowbar men, and as-sistant foremen,but excludingoffice clerical employees, tele-phone operators,pinsetters,bullion guards,guards, shiftbosses,the foreman in thewater department,the foreman inthe carpenter department,the foremanin the uraniumoperation,and othersupervisors as definedin the Act.9[Text of Direction of Election omitted from publication.]9Although this unit is broader than that requested by the Petitioner, the Petitioner hasmade a sufficient showing of interest in the broader unit and we shall direct an election inthatunit.If the Petitioner does not wish to participate in an election for the unit hereinfound appropriate, it may withdraw its petition filed in this proceeding upon notice to thateffect given to the Regional Director within ten (10) days from the date of the direction ofelection herein.JEFFERSON CO., INC., and SERVICE CORPORATION OFAMERICAandCONGRESS OF INDUSTRIAL ORGANIZA-TIONS, Petitioner. Case No. 10-RC-2276. May 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer,Jr.,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel[Members Houston,Murdock, andStyles].105 NLRB No. 4.